Exhibit 10.1

 

AWARD/CONTRACT 1.      THIS CONTRACT IS A RATED ORDER
UNDER DPAS (15 CFR 700) RATING PAGE OF PAGES 1 30

2.      CONTRACT (Pros. Inst. Ident.) NO

W911SR2030004

3.      EFFECTIVE DATE

01 Jul 2020

4.      REQUISITION/PURCHASE REQUEST/PROJECT NO.

0011506626-0001

5.      ISSUED BY CODE W911SR 6.      ADMINISTERED BY (If other than Item 5)
CODE S4402A

US ARMY RDECOM CONTRACTING CMD

APG, EDGEWOOD CONTRACTING DIVISION

E4455 LEITZAN ROAD

ABERDEEN PROVING GROUND MD 21010-5401

 

DCMA DALLAS – S4402A

600 NORTH PEARL STREET

SUITE 1630

DALLAS TX 75201-2843

7.      NAME AND ADDRESS OF CONTRACTOR (No., street, city, county, state and zip
code)

RETRACTABLE TECHNOLOGIES, INC.

511 LOBO LN

LITTLE ELM TX 75068-5295

 

 

8.      DELIVERY

[ ] FOB ORIGIN       [ ] OTHER (See below)

9. DISCOUNT FOR PROMPT PAYMENT

Net 30 Days

10. SUBMIT INVOICES

(4 copies unless otherwise specified)

TO THE ADDRESS

ITEM CODE         1BFK3 FACILITY CODE SHOWN IN:   11.  SHIP TO/MARK FOR: CODE
W56XNH 12.   PAYMENT WILL BE MADE BY CODE HQ0339

BIOMEDICAL ADVANCED RESEARCH DEVELOPMENT

[JOSEPH FIGLIO]

ROOM 23E07

O’NEILL HOUSE OFFICE BUILDING

WASHINGTON DC 20515

 

DFAS-COLUMBUS CENTER

DFAS-COM/EST ENTITLEMENT OPERATIONS

P.O. BOX 182381

COLUMBUS OH 43218-2381

 

13.   AUTHORITY FOR USING OTHER THAN FULL AND OPEN COMPETITION:

[ ] 10 U.S.C. 2304(c)( ) [ ] 41 U.S.C. 253(c)( )

14.   ACCOUNTING AND APPROPRIATION DATA

See Schedule

15A.  ITEM NO. 15B.  SUPPLIES/SERVICES 15C.  QUANTITY 15D.  UNIT 15E.  UNIT
PRICE 15F.  AMOUNT

 

 

 

 

 

 

 

SEE SCHEDULE

        15G. TOTAL AMOUNT OF CONTRACT $53,664,286.00 16.  TABLE OF CONTENTS (X)
SEC. DESCRIPTION PAGE(S) (X) SEC. DESCRIPTION PAGE(S) PART I – THE SCHEDULE PART
II – CONTRACT CLAUSES X A SOLICITATION/CONTRACT FORM 1 X 1 CONTRACT CLAUSES
15-30 X B SUPPLIES OR SERVICES AND PRICES/C0STS 2 PART III – LIST OF DOCUMENTS,
EXHIBITS AND OTHER ATTACH   C DESCRIPTION/SPECS/WORK STATEMENT     J LIST OF
ATTACHMENTS     D PACKAGING AND MARKING   PART IV – REPRESENTATIONS AND
INSTRUCTIONS X E INSPECTION AND ACCEPTANCE 3   K REPRESENTATIONS, CERTIFICATIONS
AND   X F DELIVERIES OR PERFORMANCE 4-5     OTHER STATEMENTS OF OFFERORS   X G
CONTRACT ADMINISTRATION DATA 6   L INSTRS., CONDS., AND NOTICES TO OFFERORS   X
H SPECIAL CONTRACT REQUIREMENTS 7-14   M EVALUATION FACTORS FOR AWARD  
CONTRACTING OFFICER WILL COMPLETE ITEM 17 (SEALED-BID OR NEGOTIATED PROCUREMENT)
OR 18 (SEALED-BID PROCUREMENT) AS APPLICABLE

17 [ ] CONTRACTOR’S NEGOTIATED AGREEMENT. Contractor is required to sign this
document and return ______ copies to issuing office. Contractor agrees to
furnish and deliver all items or perform all the services set forth or otherwise
identified above and on any continuation sheets for the consideration stated
herein. The rights and obligations of the parties to this contract shall be
subject to and governed by the following documents: (a) this award contract, (b)
the solicitation, if any, and (c) such provisions, representations,
certifications, and specifications as are attached or incorporated by reference
herein.

(Attachments are listed herein.)

18. [ ] SEALED-BID AWARD (Contractor is not required to sign this document.)

 

Your bid on Solicitation Number ____________________

 

Including the additions or changes made by you which additions or changes are
set forth in full above, is hereby accepted as to the terms listed above and on
any continuation sheets. This award consummates the contract which consists of
the following documents: (a) the Government’s solicitation and our bid, and (b)
this award contract. No further contractual document is necessary. (Block 18
should be checked only when awarding a sealed-bid contract.)

19A. NAME AND TITLE OF SIGNER (Type or print)

 

[THOMAS J. SHAW]

20A. NAME OF CONTRACTING OFFICER[

[[John Conlin, Agreements Officer]

TEL: [508-206-2064] EMAIL: [john.conlin3.civ@mail.mil]

19B. NAME OF CONTRACTOR

 

 

By:_[/s/Thomas J. Shaw]____________________

(Signature of person authorized to sign)

19C. DATE SIGNED

 

 

7/1/2020

20B. UNITED STATES OF AMERICA

 

 

By: [/s/ JC]__________________________________

(Signature of Contracting Officer)

20C. DATE SIGNED

 

1 July 2020

                                             

   

 

 

Section B – Supplies or Services and Prices

 

 

ITEM NO. SUPPLIES/SERVICES QUANTITY UNIT UNIT PRICE AMOUNT   0001     [Job]  
$53,664,286.00 NTE   TECHNOLOGY INVESTMENT AGREEMENT       COST              
Technology Investment Agreement (TIA) for Expanding Domestic Production of
Needles & Syringes IAW vendor project plan dated [18 JUN 20.]              
FOB:  Destination       PURCHASE REQUEST NUMBER:  [0011506626-0001]       PSC
CD:  [6515]             ESTIMATED COST $53,664,286.00     ACRN AA      
[$53,664,286.00]     CIN:  [GFEBS001150662600001]                              
 

 

   

 

 

Section E – Inspection and Acceptance

 

 

INSPECTION AND ACCEPTANCE OF TERMS

 

Supplies/services will be inspected/accepted at:

 

CLIN INSPECT AT INSPECT BY ACCEPT AT ACCEPT BY 0001 Destination Government
Destination Government

 

   

 

 

Section F – Deliveries or Performance

 

 

F.1  Supply Chain Resiliency Plan

 

F.2  The contractor shall develop and submit at the time of agreement award, a
comprehensive Supply Chain Resiliency Program that provides identification and
reporting of critical components associated with the secure supply of drug
substance, drug product, and work-in-process through to finished goods.

a)A critical component is defined as any material that is essential to the
product or the manufacturing process associated with that product. Included in
the definition are consumables and disposables associated with manufacturing.
NOT included in the definition are facility and capital equipment.

 

F.3  Consideration of critical components includes the evaluation and potential
impact of raw materials, excipients, active ingredients, substances, pieces,
parts, software, firmware, labeling, assembly, testing, analytical and
environmental componentry, reagents, or utility materials which are used in the
manufacturing of a drug, cell banks, seed stocks, devices and key processing
components and equipment. A clear example of a critical component is one where a
sole supplier is utilized.

 

F.4  The contractor shall identify key equipment suppliers, their locations,
local resources, and the associated control processes at the time of award. This
document shall address planning and scheduling for active pharmaceutical
ingredients, upstream, downstream, component assembly, finished drug product and
delivery events as necessary for the delivery of product.

a)Communication for these requirements shall be updated as part of an annual
review, or as necessary, as part of regular contractual communications.

b)For upstream and downstream processing, both single-use and re-usable in-place
processing equipment, and manufacturing disposables also shall be addressed. For
finished goods, the inspection, labeling, packaging, and associated machinery
shall be addressed taking into account capacity capabilities.

c)The focus on the aspects of resiliency shall be on critical components and
aspects of complying with the contractual delivery schedule. Delivery methods
shall be addressed, inclusive of items that are foreign-sourced, both high and
low volume, which would significantly affect throughput and adherence to the
contractually agreed deliveries.

 

F.5  The contractor shall articulate in the plan, the methodology for inventory
control, production planning, scheduling processes and ordering mechanisms, as
part of those agreed deliveries.

a)Production rates and lead times shall be understood and communicated to the
HHS/ASPR/BARDA Agreements Officer (AO) or the Agreements Officer’s
Representative (AOR) as necessary.

b)Production throughput critical constraints should be well understood by
activity and by design, and communicated to contractual personnel. As necessary,
communication should focus on identification, exploitation, elevation, and
secondary constraints of throughput, as appropriate.

 

F.6  Reports for critical items should include the following information:

a)Critical Material

b)Vendor

c)Supplier, Manufacturing / Distribution Location

d)Supplier Lead Time

e)Shelf Life

f)Transportation / Shipping restrictions

 

F.7  The AO and AOR reserve the right to request un-redacted copies of technical
documents, during the period of performance, for distribution within the
Government Documents shall be provided within ten (10) days after AO issues the
request. The Contractor may arrange for additional time if deemed necessary, and
agreed to by the AO.

 

   

 

 

DELIVERY INFORMATION

 

 

CLIN DELIVERY DATE QUANTITY SHIP TO ADDRESS

DODAAC/

CAGE

0001

POP 01-JUL-2020 TO

30-JUN-2030

[N/A]

[BIOMEDICAL ADVANCED RESEARCH

DEVELOPMENT

JOSEPH FIGLIO

ROOM 23E07

O’NEILL HOUSE OFFICE BUILDING

WASHINGTON DC 20515]

FOB: Destination

W56XNH            

 

   

 

 

Section G – Contract Administration Data

 

 

ACCOUNTING AND APPROPRIATION DATA

 

 

AA: [0212020202120400000664643255 S.0074658.5.1 6100.9000021001]

COST CODE: [A5XAH]

AMOUNT: $53,664,286.00

 

 

ACRN CLIN/SIN CIN AMOUNT         AA 0001 [GFEBS001150662600001] $53,664,286.00

 

   

 

 

Section H – Special Contract Requirements

 

 

H.1         Key Personnel

 

H.1.1       Pursuant to HHSAR 352.237-75 (Dec. 2015), Key Personnel, any key
personnel specified in this agreement are considered to be essential to work
performance. At least thirty (30) calendar days prior to the Contractor
voluntarily diverting any of the specified individuals to other programs or
agreements the Contractor shall notify the Agreements Office and shall submit a
justification for the diversion or replacement and a request to replace the
individual. The request must identify the proposed replacement and provide an
explanation of how the replacement's skills, experience, and credentials meet or
exceed the requirements of the agreement (including, when applicable, Human
Subjects Testing requirements). If the employee of the Contractor is terminated
for cause or separates from the Contractor voluntarily with less than thirty
(30) calendar-day notice, the Contractor shall provide the maximum notice
practicable under the circumstances. The Contractor shall not divert, replace.
or announce any such change to key personnel without the written consent of the
Agreements Officer. The agreement will be modified to add or delete key
personnel as necessary to reflect the agreement of the parties. The following
individuals are determined to be key personnel.

 

H.1.2       Substitution of Key Personnel

 

H.1.2.1   The Contractor agrees to assign to the agreement those persons whose
resumes/CVs were submitted with the proposal who are necessary to fill the
requirements of the agreement. No substitutions shall be made except in
accordance with this clause.

 

H.1.2.2   All requests for substitution must provide a detailed explanation of
the circumstance necessitating the proposed substitution, a complete resume for
the proposed substitute and any other information requested by the Agreements
Officer to approve or disapprove the proposed substitution. All proposed
substitutes must have qualifications that are equal to or higher than the
qualifications of the person to be replaced. The Agreements Officer or
authorized representative will evaluate such requests and promptly notify the
Contractor of his approval or disapproval thereof.

 

H.1.2.3   The Contractor further agrees to include the substance of this clause
in any subcontract, which may be awarded under this agreement.

 

H.2         Disclosure of Information

 

H.2.1      Performance under this agreement may require the Contractor to access
non-public data and information proprietary to a Government agency, another
Government Contractor or of such nature that its dissemination or use other than
as specified in the work statement would be adverse to the interests of the
Government or others. Neither the Contractor, nor Contractor personnel, shall
divulge nor release data nor information developed or obtained under performance
of this agreement, except authorized by Government personnel or upon written
approval of the CO. The Contractor shall not use, disclose, or reproduce
proprietary data that bears a restrictive legend, other than as specified in
this agreement or any information at all regarding this agency.

 

H.2.2      Consistent with HHS Directive 1139, the Contractor shall comply with
HHS requirements for protection of non-public information. Unauthorized
disclosure of nonpublic information is prohibited by the HHS’s rules.
Unauthorized disclosure may result in termination of the agreement, replacement
of a Contractor employee, or other appropriate redress. Neither the Contractor
nor the Contractor’s employees shall disclose or cause to be disseminated, any
information concerning the operations of the activity, which could result in, or
increase the likelihood of, the possibility of a breach of the activity’s
security or interrupt the continuity of its operations.

 

H.2.3       No information related to data obtained under this agreement shall
be released or publicized without the prior written consent of the COR, whose
approval shall not be unreasonably withheld, conditioned, or delayed, provided
that no such consent is required to comply with any law, rule, regulation, court
ruling or similar order; for submission to any government entity, for submission
to any securities exchange on which the Contractor’s (or its parent
corporation’s) securities may be listed for trading; or to third parties
relating to securing, seeking, establishing or

 



   

 

 

maintaining regulatory or other legal approvals or compliance, financing and
capital raising activities, or mergers, acquisitions, or other business
transactions.

 

H.3         Confidentiality of Information

 

a.                  Confidential information, as used in this article, means
information or data of a personal nature about an individual, or proprietary
information or data submitted by or pertaining to an institution or
organization.

 

b.                 The Agreements Officer and the Contractor may, by mutual
consent, identify elsewhere in this agreement specific information and/or
categories of information which the Government will furnish to the Contractor or
that the Contractor is expected to generate which is confidential. Similarly,
the Agreements Officer and the Contractor may, by mutual consent, identify such
confidential information from time to time during the performance of the
agreement. Failure to agree will be settled pursuant to the “Disputes” clause.

 

c.                  If it is established elsewhere in this agreement that
information to be utilized under this agreement, or a portion thereof, is
subject to the Privacy Act, the Contractor will follow the rules and procedures
of disclosure set forth in the Privacy Act of 1974, 5 U.S.C. 552a, and
implementing regulations and policies, with respect to systems of records
determined to be subject to the Privacy Act.

 

d.                  Confidential information, as defined in paragraph (a) of
this article, shall not be disclosed without the prior written consent of the
individual, institution, or organization.

 

e.                   Whenever the Contractor is uncertain with regard to the
proper handling of material under the agreement, or if the material in question
is subject to the Privacy Act or is confidential information subject to the
provisions of this article, the Contractor shall obtain a written determination
from the Agreements Officer prior to any release, disclosure, dissemination, or
publication.

 

f.                   Agreements Officer Determinations will reflect the result
of internal coordination with appropriate program and legal officials.

 

g.                 The provision of paragraph (d) of this article shall not
apply to conflicting or overlapping provisions in other Federal, State or local
laws.

 

All above requirements MUST be passed to all sub-contractors.

 

H.4         Organizational Conflicts of Interest

 

H.4.1      Performance under this agreement may create an actual or potential
organizational conflict of interest such as are contemplated by FAR Part
9.505-General Rules. The Contractor shall not engage in any other contractual or
other activities which could create an organizational conflict of interest
(OCI). This provision shall apply to the prime Contractor and all
sub-Contractors. This provision shall have effect throughout the period of
performance of this agreement, any extensions thereto by change order or
supplemental agreement, and for two (2) years thereafter. The Government may
pursue such remedies as may be permitted by law or this agreement, upon
determination that an OCI has occurred.

 

H.4.2      The work performed under this agreement may create a significant
potential for certain conflicts of interest, as set forth in FAR Parts 9.505-1,
9.505-2, 9.505-3, and 9.505-4. It is the intention of the parties hereto to
prevent both the potential for bias in connection with the Contractor’s
performance of this agreement, as well as the creation of any unfair competitive
advantage as a result of knowledge gained through access to any non-public data
or third party proprietary information.

 

H.4.3      The Contractor shall notify the Agreements Officer immediately
whenever it becomes aware that such access or participation may result in any
actual or potential OCI. Furthermore, the Contractor shall promptly submit a
plan to the Agreements Officer to either avoid or mitigate any such OCI. The
Agreements Officer will have sole discretion in accepting the Contractor’s
mitigation plan. In the event the Agreements Officer unilaterally determines
that any

 



   

 

 

such OCI cannot be satisfactorily avoided or mitigated, other remedies may be
taken to prohibit the Contractor from participating in agreement requirements
related to OCI.

 

H.4.4       Whenever performance of this agreement provides access to another
Contractor’s proprietary information, the Contractor shall:

 

(1)                enter into a written agreement with the other entities
involved, as appropriate, in order to protect such proprietary information from
unauthorized use or disclosure for as long as it remains proprietary; and
refrain from using such proprietary information other than as agreed to, for
example to provide assistance during technical evaluation of other Contractors’
offers or products under this agreement. An executed copy of all proprietary
information agreements by individual personnel or on a corporate basis shall be
furnished to the CO within fifteen (15) calendar days of execution.

 

H.5         Operations Security (OPSEC)

 

H.5.1       The Contractor shall develop and submit an OPSEC Standing Operating
Procedure (SOP) Plan within thirty (30) calendar days of agreement award, to be
reviewed and approved by the Government OPSEC lead for this effort. The final
OPSEC plan must address the Government’s identified Critical Information List
(CIL).

a)All contractors supporting this effort must complete OPSEC Computer Based
Training (CBT) that can be accessed via the (Insert applicable website here).

 

H.6         Security

 

H.6.1      The Contractor shall develop a comprehensive security program that
provides overall protection of personnel, information, data, and facilities
associated with fulfilling the BARDA requirement. This plan shall establish
security practices and procedures that demonstrate how the Contractor will meet
and adhere to the security requirements outlined below prior to the commencement
of product manufacturing, and shall be delivered to the Government within thirty
(30) days of award. The Contractor shall also ensure all subcontractors,
consultants, researchers, etc. performing work on behalf of this effort, comply
with all BARDA security requirements and prime contractor security plans.

a)ASPR will review in detail and submit comments within ten (10) business days
to the Agreements Officer (CO) to be forwarded to the Contractor. The Contractor
shall review the Draft Security Plan comments, and, submit a Final Security Plan
to the U.S. Government within thirty (30) calendar days after receipt of the
comments.

b)The Security Plan shall include a timeline for compliance of all the required
security measures outlined by BARDA.

c)Upon completion of initiating all security measures, the Contractor shall
supply to the Agreements Office a letter certifying compliance to the elements
outlined in the Final Security Plan.

 

H.6.2       At a minimum, the Final Security Plan shall address the following
items:

 

BARDA SECURITY REQUIREMENTS

1.  Facility Security Plan

Description: As part of the partner facility’s overall security program, the
Contractor shall submit a written security plan with their proposal to BARDA for
review and approval by BARDA security subject matter experts. The performance of
work under the BARDA agreement will be in accordance with the approved security
plan. The security plan will include the following processes and procedures at a
minimum.

Security Administration

●  organization chart and responsibilities

●  written security risk assessment for site

●  threat levels with identification matrix (High, Medium, or Low)

●  enhanced security procedures during elevated threats

●  liaison procedures with law enforcement

●  annual employee security education and training program

Personnel Security

●  policies and procedures

●  candidate recruitment process

●  background investigations process



 



   

 



 

 

●  employment suitability policy

●  employee access determination

●  rules of behavior/conduct

●  termination procedures

●  non-disclosure agreements

Physical Security Policies and Procedures

●  internal/external access control

●  protective services

●  identification/badging

●  employee and visitor access controls

●  parking areas and access control

●  perimeter fencing/barriers

●  product shipping, receiving and transport security procedures

●  facility security lighting

●  restricted areas

●  signage

●  intrusion detection systems

●  alarm monitoring/response

●  closed circuit television

●  product storage security

●  other control measures as identified

Information Security

●  identification and marking of sensitive information

●  access control

●  storage of information

●  document control procedures

●  retention/destruction requirements

Information
Technology/Cyber Security Policies and Procedures

●  intrusion detection and prevention systems

●  threat identification

●  employee training (initial and annual)

●  encryption systems

●  identification of sensitive information/media

●  password policy (max days 90)

●  lock screen time out policy (minimum time 20 minutes)

●  removable media policy

●  laptop policy

●  removal of IT assets for domestic/foreign travel

●  access control and determination

●  VPN procedures

●  Wi-Fi and Bluetooth disabled when not in use

●  system document control

●  system backup

●  system disaster recovery

●  incident response

●  system audit procedures

●  property accountability

2.  Site Security Master Plan

Description: The partner facility shall provide a site schematic for security
systems which includes: main access points; security camera;, electronic access
points; IT Server Room; Product Storage Freezer/Room; and bio-containment
laboratories.

   

3.  Site Threat/Vulnerability/Risk Assessment

Description: The partner facility shall provide a written risk assessment for
the facility addressing: criminal threat, including crime data; foreign/domestic
terrorist threat; industrial espionage; insider threats; natural disasters; and

 



   

 



 

potential loss of critical infrastructure (power/water/natural gas, etc.). This
assessment shall include recent data obtained from local law enforcement
agencies. This assessment should be updated annually.    

4.  Physical Security

Description:

Closed Circuit Television (CCTV) Monitoring

a)       Layered (internal/external) CCTV coverage with time-lapse video
recording for buildings and areas where critical assets are processed or stored.

b)      CCTV coverage must include entry and exits to critical facilities,
perimeters, and areas within the facility deemed critical to the execution of
the agreement.

c)      Video recordings must be maintained for a minimum of 30 days.

d)      CCTV surveillance system must be on emergency power backup.

e)      CCTV coverage must include entry and exits to critical facilities,
perimeters, and areas within the facility deemed critical to the execution of
the agreement.

f)       Video recordings must be maintained for a minimum of 30 days.

g)      CCTV surveillance system must be on emergency power backup.

Facility Lighting

a)      Lighting must cover facility perimeter, parking areas, critical
infrastructure, and entrances and exits to buildings.

b)      Lighting must have emergency power backup.

c)      Lighting must be sufficient for the effective operation of the CCTV
surveillance system during hours of darkness.

Shipping and Receiving

a)      Must have CCTV coverage and an electronic access control system.

b)      Must have procedures in place to control access and movement of drivers
picking up or delivering shipments.

c)      Must identify drivers picking up BARDA products by government issued
photo identification.

Access Control

a)     Must have an electronic intrusion detection system with centralized
monitoring.

b)      Responses to alarms must be immediate and documented in writing.

c)      Employ an electronic system (i.e., card key) to control access to areas
where assets critical to the agreement are located (facilities, laboratories,
clean rooms, production facilities, warehouses, server rooms, records storage,
etc.)

d)     The electronic access control should signal an alarm notification of
unauthorized attempts to access restricted areas.

e)     Must have a system that provides a historical log of all key access
transactions and kept on record for a minimum of 12 months.

f)      Must have procedures in place to track issuance of access cards to
employees and the ability to deactivate cards when they are lost or an employee
leaves the company.

g)     Response to electronic access control alarms must be immediate and
documented in writing and kept on record for a minimum of 12 months.

h)     Should have written procedures to prevent employee piggybacking access.

i)       to critical infrastructure (generators, air handlers, fuel storage,
etc.) should be controlled and limited to those with a legitimate need for
access.

j)       Must have a written manual key accountability and inventory process.

k)     Physical access controls should present a layered approach to critical
assets within the facility.

Employee/Visitor

Identification

a)      Should issue company photo identification to all employees.

b)    Photo identification should be displayed above the waist anytime the
employee is on company property.







 

   

 



 

 

c)     Visitors should be sponsored by an employee and must present government
issued photo identification to enter the property.

d)     Visitors should be logged in and out of the facility and should be
escorted by an employee while on the premises at all times.

Security Fencing Requirements for security fencing will be determined by the
criticality of the program, review of the security plan, threat assessment, and
onsite security assessment. Protective Security Forces Requirements for security
offices will be determined by the criticality of the program, review of the
security plan, threat assessment, and onsite security assessment. Protective
Security Forces Operations

a)      Must have in-service training program.

b)      Must have Use of Force Continuum.

c)      Must have communication systems available (i.e., landline on post, cell
phones, handheld radio, and desktop computer).

d)      Must have standing Post Orders.

e)      Must wear distinct uniform identifying them as security officers.

5.  Security Operations

Description:

Information Sharing

a)      Establish formal liaison with law enforcement.

b)     Meet in person at a minimum annually. Document meeting notes and keep
them on file for a minimum of 12 months. POC information for LE Officer that
attended the meeting must be documented.

c)      Implement procedures for receiving and disseminating threat information.

Training

a)      Conduct new employee security awareness training.

b)      Conduct and maintain records of annual security awareness training.

Security Management

a)      Designate a knowledgeable security professional to manage the security
of the facility.

b)      Ensure subcontractor compliance with all BARDA security requirements.

6.  Personnel Security

Description:

Records Check Verification of social security number, date of birth,
citizenship, education credentials, five-year previous employment history,
five-year previous residence history, FDA disbarment, sex offender registry,
credit check based upon position within the company; motor vehicle records check
as appropriate; and local/national criminal history search.

Hiring and Retention

Standards

a)      Detailed policies and procedures concerning hiring and retention of
employees, employee conduct, and off boarding procedures.

b)     Off Boarding procedures should be accomplished within 24 hours of
employee leaving the company. This includes termination of all network access.

7.  Information Security

Description:

Physical Document Control

a)      Applicable documents shall be identified and marked as procurement
sensitive, proprietary, or with appropriate government markings.

b)    Sensitive, proprietary, and government documents should be maintained in a
lockable filing cabinet/desk or other storage device and not be left unattended.

c)     Access to sensitive information should be restricted to those with a need
to know.

Document Destruction Documents must be destroyed using approved destruction
measures (i.e., shredders/approved third party
vendors/pulverizing/incinerating).

8.  Information Technology & Cybersecurity

Description:

 



   

 

 

Identity Management

a)      Physical devices and systems within the organization are inventoried and
accounted for annually.

b)      Organizational cybersecurity policy is established and communicated.

c)      Asset vulnerabilities are identified and documented.

d)      Cyber threat intelligence is received from information sharing forums
and sources.

e)      Threats, vulnerabilities, likelihoods, and impacts are used to determine
risk.

f)       Identities and credentials are issued, managed, verified, revoked, and
audited for authorized devices, users and processes.

g)     Users, devices, and other assets are authenticated (e.g., single-factor,
multifactor) commensurate with the risk of the transaction (e.g., individuals’
security and privacy risks and other organizational risks).

Access Control

a)     Limit information system access to authorized users.

b)     Identify information system users, processes acting on behalf of users,
or devices and authenticate identities before allowing access.

c)     Limit physical access to information systems, equipment, and server rooms
with electronic access controls.

d)     Limit access to/verify access to use of external information systems.

Training a)     Ensure that personnel are trained and are made aware of the
security risks associated with their activities and of the applicable laws,
policies, standards, regulations, or procedures related to information
technology systems. Audit and Accountability

a)     Create, protect, and retain information system audit records to the
extent needed to enable the monitoring, analysis, investigation, and reporting
of unlawful, unauthorized, or inappropriate system activity. Records must be
kept for minimum must be kept for 12 months.

b)      Ensure the actions of individual information system users can be
uniquely traced to those users.

c)      Update malicious code mechanisms when new releases are available.

d)      Perform periodic scans of the information system and real time scans of
files from external sources as files are downloaded, opened, or executed.

Configuration Management

a)      Establish and enforce security configuration settings.

b)      Implement sub networks for publicly accessible system components that
are physically or logically separate from internal networks.

Contingency Planning a)     Establish, implement, and maintain plans for
emergency response, backup operations, and post-disaster recovery for
information systems to ensure the availability of critical information resources
at all times. Incident Response a)     Establish an operational incident
handling capability for information systems that includes adequate preparation,
detection, analysis, containment, and recovery of cybersecurity
incidents.  Exercise this capability annually. Media and Information Protection

a)      Protect information system media, both paper and digital.

b)      Limit access to information on information systems media to authorized
users.

c)      Sanitize and destroy media no longer in use.

d)      Control the use of removable media through technology or policy.

Physical and Environmental Protection

a)     Limit access to information systems, equipment, and the respective
operating environments to authorized individuals.

b)      Intrusion detection and prevention system employed on IT networks.

c)      Protect the physical and support infrastructure for all information
systems.

d)      Protect information systems against environmental hazards.

e)      Escort visitors and monitor visitor activity.

 



   

 

 

Network Protection Employ intrusion prevention and detection technology with
immediate analysis capabilities.

9.  Transportation Security

Description: Adequate security controls must be implemented to protect materials
while in transit from theft, destruction, manipulation, or damage.

Drivers

a)      Drivers must be vetted in accordance with BARDA Personnel Security
Requirements.

b)      Drivers must be trained on specific security and emergency procedures.

c)      Drivers must be equipped with backup communications.

d)      Driver identity must be 100 percent confirmed before the pick-up of any
BARDA product.

e)      Drivers must never leave BARDA products unattended, and two drivers may
be required for longer transport routes or critical products during times of
emergency.

f)       Truck pickup and deliveries must be logged and kept on record for a
minimum of 12 months.

Transport Routes

a)      Transport routes should be pre-planned and never deviated from except
when approved or in the event of an emergency.

b)     Transport routes should be continuously evaluated based upon new threats,
significant planned events, weather, and other situations that may delay or
disrupt transport.

Product Security

a)      BARDA products must be secured with tamper resistant seals during
transport, and the transport trailer must be locked and sealed.

·      Tamper resistant seals must be verified as “secure” after the product is
placed in the transport vehicle.

b)      BARDA products should be continually monitored by GPS technology while
in transport, and any deviations from planned routes should be investigated and
documented.

c)      Contingency plans should be in place to keep the product secure during
emergencies such as accidents and transport vehicle breakdowns.

10.  Security Reporting Requirements

Description: The partner facility shall notify the BARDA Security Team within 24
hours of any activity or incident that is in violation of established security
standards or indicates the loss or theft of government products. The facts and
circumstances associated with these incidents will be documented in writing for
government review.

   

11.  Security Audits

Description: The partner facility agrees to formal security audits conducted at
the discretion of the government. Security audits may include both prime and
subcontractor.

   

 

   

 

 

Section 1 – Contract Clauses

 

TERMS & CONDITIONS

 

TECHNOLOGY INVESTMENT AGREEMENT

 

between

 

Retractable Technologies, Inc.(RTI)

 

and

 

Department of Defense,

U.S. Army Contracting Command – Aberdeen Proving Ground,

Natick Contracting Division & Edgewood Contracting Division

(ACC-APG, NCD & ECD)

 

on behalf of

 

Biomedical Advanced Research and Development Authority (BARDA)

 

for

 

Expanding Domestic Production of Needles & Syringes

 

 

 

Agreement No.: W911SR2030004

Total Amount of Government Funding for the Agreement: $53,644,286

Total Cost Share for the Agreement: [$53,644,286]

Total Estimated Value of the Agreement: [$107,328,572]

Effective Date: 01 JUL 2020



 

   

 

 

TECHNOLOGY INVESTMENT AGREEMENT TERMS AND CONDITIONS

 

 

ARTICLES

1.Scope of Agreement

2.Term of Agreement

3.Order of Precedence

4.Program/Administrative Management

5.Financial Management & Payment

6.Accounting & Audit

7.Purchasing & Title

8.Cost Sharing

9.Government Preference

10.Records Retention & Government Access

11.Intellectual Property & Patent Rights

12.Data Rights

13.FDA Regulatory Requirements

14.Termination

15.Disputes

16.Reports & Distribution

17.Modification

18.Miscellaneous

 

 

 

[ATTACHMENTS

 

A.Recipient’s Proposal (Final Project Plan dated 18 JUN 2020)

 

B.Collaboration Plan (Statement of Objectives [SOO] dated 22 JUN 2020) ]



 

   

 

 

RECITALS

 

This Agreement is entered into between the United States of America, Department
of Defense, represented by ACC-APG, NCD & ECD ("Government") and Retractable
Technologies, Inc. (RTI), ("Recipient"), collectively referred to as the
"Parties,'' pursuant to and under the statutory authority at 10 U.S.C. §2371
and/or 10 U.S.C. §2358.

 

The Recipient, a for-profit firm, submitted a basic, applied, or advanced
research proposal to the Government in response to the publicly disseminated
Medical Countermeasures System (MCS) Broad Agency Announcement (BAA) 17-01. The
proposal was identified within the MCS BAA scope of: Advanced Development &
Manufacturing Capabilities (ADMC), to develop a national capability and capacity
to develop and produce medical countermeasures rapidly to counter known or
unknown chemical, biological, radioactive, and nuclear (CBRN) threats, including
novel and previously unrecognized, naturally-occurring emerging infectious
diseases such as the COVID-19 virus. The specific MCS BAA Area of Interest is
Mission Area I, Medical Biological Prophylaxis.

 

The Government awards this Technology Investment Agreement (TIA) to fund the
Recipient proposal subject to the following terms and conditions and other
statutory requirements. The Parties desire to enter into this Agreement to
establish said terms and conditions under which they plan to carry out the
research and other activities as described below.

 

THEREFORE, THE PARTIES AGREE:

 

1.Scope of Agreement

 

1.1Governing Authority

 

This Technology Investment Agreement (TIA) is an assistance transaction other
than a grant or cooperative agreement and is awarded pursuant to 10 USC §2371
and/or 10 USC §2358, as applicable, as implemented by 32 Code of Federal
Regulations (CFR) Part 37, and Parts 22 and 34 where specifically referenced.
The following are also incorporated in full: Definitions at Subpart J of 32 CFR
Part 37; National Policies at Appendix B, 32 CFR Part 22; Audits at Appendix C
of 32 CFR Part 37. This TIA is subject to good manufacturing practices (cGMPS)
at 21 CFR 210 and 211, as applicable. The Federal Acquisition Regulation (FAR),
Defense Federal Acquisition Regulation Supplement (DFARS), DoD Grant and
Agreement Regulations (DoDGARs), or other regulatory and statutory requirements
apply as specifically referenced herein. If this instrument is awarded under the
authority at 10 USC §2358, the Bayh-Dole Act, 35 U.S.C. §§200-212 applies, as
applicable.

 

1.2Principal Purpose

 

The Government and the Recipient agree that the principal purpose of this
Agreement is for Government investment into the development/expansion of
Recipient's manufacturing capacity for hypodermic safety needles and
corresponding syringes in response to the worldwide Coronavirus (COVID-19)
global pandemic [as described in RTI's proposal entitled "Increasing U.S.
Manufacturing Capacity of Essential Healthcare Supplies'', dated 18 JUNE 2020,
hereinafter, the "Plan" or "Project". This effort shall be carried out as set
forth in the Recipient's Plan and subsequent revisions, which are hereby
incorporated in their entirety]. This Agreement is not intended to be, nor shall
it be construed as, by implication or otherwise, a partnership, a corporation,
or other business organization.

 

   

 

 

2.Term of Agreement

 

This Agreement shall commence upon the effective date listed on page 1, after
execution of the Agreement by both parties, for a period of 10 years, the “term”
of the Agreement or “Period of Performance.” Period of performance means the
time during which a recipient or sub-recipient may incur new obligations to
carry out the work authorized under an award or sub-award, respectively.

 

3.Order of Precedence

 

This Agreement is subject to the laws and regulations of the United States. In
the event of a conflict or inconsistency in the terms and conditions or
attachments specified in this Agreement, the conflict or inconsistency shall be
resolved according to the following order of precedence: (a) the Federal statute
authorizing this award, or any other Federal statutes directly affecting
performance of this Agreement, including attachments where applicable; (b)
Federal regulations specifically referenced;(c) the terms and conditions
contained within the Agreement, including any documents incorporated; (d)
programmatic requirements.

 

4.Program/Administrative Management

 

4.1               Program Management

 

The Recipient has full responsibility for the project/activity supported by this
Agreement, in accordance with the Recipient's proposal and proposal
revisions/appendices, and the terms and conditions specified in this Agreement.
The Government will have continuous and/or substantial involvement with the
Recipient pursuant to a Collaboration Plan as incorporated. The Recipient must
consult the Program Office/Technical Representative through the Agreements
Officer before deviating from the objectives or overall program of the research
originally proposed. Non-compliance with any award provision of this clause may
result in the withholding of funds and or the termination of the award.

 

4.2               Government Representatives:

 

Agreements Officer (AO)

[John Conlin

ACC-APG, NCD

1 General Greene Avenue

Natick, MA 01760

508-206-2064

john.conlin3.civ@usa.army.mil]

 

Agreements Specialist (AS)

[Mackenzie Martz]

ACC-APG, ECD

8456 Brigade Street

Building E4215

Aberdeen Proving Ground, MC 21010

[301-619-8518

mackenzie.t.martz.civ@mail.mil]

 

   

 

 

Administrative Grants Officer (AGO)

DCMA DALLAS -S4402A

4211 Cedar Springs Road

Dallas, TX 75219

[214-670-9201

dcma.lee.hq.list.s4402a-casd@mail.mil]

 

Biomedical Advanced Research and Development Authority (BARDA) Program
Manager (PM)

[Joseph Figlio

Assistant Secretary for Preparedness and Response (ASPR)/BARDA

Room 23E07 – O’Neill House Office Building

Washington, DC 20515

202-480-0145

joseph.figlio@hhs.gov]

 

4.3               Recipient’s Representatives

 

[Kathryn Duesman

Registered Nurse (RN), Vice President of Clinical Affairs

RTI

511 Lobo Lane

Little Elm, TX 75068

972-294-1010

RTIclinical@vanishpoint.com

 

Larry Salerno

Director of Operations

RTI

511 Lobo Lane

Little Elm, TX 75068

972-294-1010

RTIops@vanishpoint.com]

 

5.Financial Management & Payment

 

5.1               Expenditure-Based.

 

This Agreement is an expenditure type TIA as described in 32 CFR §37.1285.
Expenditure is defined in 32 CFR §37.1290. The charges may be reported on a cash
or accrual basis, as long as the methodology is disclosed and is consistently
applied. In accordance with 32 CFR 37.300(a): "For an expenditure-based TIA, the
amounts of interim payments or the total amount ultimately paid to the Recipient
are based on the amounts the Recipient expends on project costs. If a Recipient
completes the project specified at the time of award before it expends all of
the agreed-upon Federal funding and Recipient cost sharing, the Federal
Government may recover its share of the unexpended balance or, by mutual
agreement with the Recipient, amend the agreement to expand the scope of the
research project. An expenditure-based TIA therefore is analogous to a cost-type
procurement contract or grant.”

 

Payments shall be made on a monthly basis for expenditures incurred up to the
agreed upon project ceiling & Government investment funding amount, for the
duration of the Period of Performance.

 



   

 

 

5.2               Obligation

 

In no case shall the Government’s financial obligation exceed the amount
obligated on this Agreement or by amendment to the Agreement. The Government is
not obligated to reimburse the Recipient for expenditures in excess of the
amount of obligated funds allotted by the Government.

 

5.3               Wide Area Workflow. The following guidance is provided for
invoicing processed under this Agreement through WAWF:

 

5.3.1          Acceptance within the WAWF system shall be performed by the AGO
upon receipt of a confirmation email, or other form of transmittal, from the
BARDA PM.

 

5.3.2          The Recipient shall send an email notice to the BARDA PM and
upload the BARDA PM approval as an attachment upon submission of an invoice in
WAWF (this can be done from within WAWF).

 

5.3.3          Payments shall be made by the Defense Finance and Accounting
services (DFAS) office indicated below within thirty (30) calendar days of an
accepted invoice in WAWF.

 

5.3.4          WAWF Provision:

 

(a)        Definitions. As used in this clause –

 

Department of Defense Activity Address Code (DoDAAC) is a six-position code that
uniquely identified a unit, activity, or organization.

 

Document type means the type of payment request or receiving report available
for creation in Wide Area WorkFlow (WAWF).

 

Local processing office (LPO) is the office responsible for payment
certification when payment certification is done external to the entitlement
system.

 

(b)        Electronic invoicing. The WAWF system is the method to electronically
process vendor payment requests and receiving reports, as authorized by DFARS
252.232-7003, Electronic Submission of Payment Requests and Receiving Reports.

 

(c)        WAWF access. To access WAWF, the Recipient shall (i) have a
designated electronic business point of contact in the System for Award
Management at https://www.acquisition.gov; and (ii) be registered to use WAWF at
https://wawf.eb.mil/ following the step-by-step procedures for self-registration
available at this website.

 

(d)        WAWF training. The Recipient should follow the training instructions
of the WAWF Web-Based Training Course and use the Practice Training Site before
submitting payment requests through WAWF. Both can be accessed by selecting the
“Web Based Training” link on the WAWF home page at https://wawf.eb.mil/.

 

(e)        WAWF methods of document submission. Document submissions may be via
Web entry, Electronic Data Interchange, or File Transfer Protocol.

 

(f)        WAWF payment instructions. The Recipient must use the following
information when submitting payment requests and receiving reports in WAWF for
this contract/order:

 



   

 

 

(1)                 Document type. The Recipient shall use the following
document type: Invoice and Receiving Report (Combo).

 

(2)                Inspection/acceptance location. The Recipient shall select
the following inspection/acceptance location(s) in WAWF, as specified by the
contracting officer.

 

(3)                 Document routing. The Recipient shall use the information in
the Routing Data Table below only to fill in applicable fields in WAWF when
creating payment requests and receiving reports in the system.

 

Routing Data Table*

 

Field Name in WAWF Data to be entered in WA Pay Official DoDAAC HQ0339 Issue by
DoDAAC W911SR Admin DoDAAC S4402A Inspect by DodAAC W56XNH Ship to Code W56XNH

 

Payee Information: As identified at the System for Award Management.

 

·RTI

·Cage Code: 1BFK3

·DUNS: 838024255

 

(4)                 Payment request and supporting documentation. The Recipient
shall ensure a payment request includes appropriate contract line item and
subline item descriptions of the work performed or supplies delivered, unit
price/cost per unit, fee (if applicable), and all relevant back-up documentation
in support of each payment request.

 

(5)                 WAWF email notifications. The Recipient shall enter the
email address identified below in the "Send Additional Email Notifications"
field of WAWF once a document is submitted in the system.

 

(g)       WAWF point of contact.

 

(1)                The Recipient may obtain clarification regarding invoicing in
WAWF from the following contracting activity’s WAWF point of contact.

 

Administrative Grants Officer (AGO)

DCMA DALLAS -S4402A

4211 Cedar Springs Road

Dallas, TX 75219

214-670-9201

[dcma.lee.hq.list.s4402a-casd@mail.mil]

 

   

 

 

(2)                For technical WAWF help, contact the WAWF helpdesk at
866-618-5988.

 

6.Accounting & Audit

 

6.1               Accounting System.

 

6.1.1.        The Recipient's systems must demonstrate effective control of all
funds. Control systems must be adequate to ensure that costs charged to Federal
funds and those counted as the Recipient's cost share or match are consistent
with requirements for cost reasonableness, allowability, and allocability as set
forth in 32 CFR §37.625(b) and in the terms and conditions of the award. The
Recipient must be able to provide accurate, current and complete records that
document for work funded wholly or in part with Federal funds, the source and
application of the Federal funds and the Recipient has required cost share or
match.

 

6.1.2.     The Recipient's cost accounting system shall be in compliance with
Generally Accepted Accounting Principles (GAAP) in accordance with 32 CFR
§37.615. The system must effectively control all Project funds, including
Federal funds and any required cost share. The system must have complete,
accurate, and current records that document the sources of funds and the
purposes for which they are disbursed. It also must have procedures for ensuring
that Project funds are used only for purposes permitted by the agreement
(§37.625).

 

6.2    Annual Audit Requirement.

 

The Recipient shall have an annual audit performed by the Defense Contract Audit
Agency (DCAA), or, an independent auditor, in accordance with 32 CFR §37.650. It
is preferable that DCAA conduct the audit if the Recipient will grant DCAA
access to information and records required to complete the audit. The Recipient
shall provide a copy of the auditor's report to the AO within 60-days after
audit.

 

6.3               Program Income. Program income derived during the initial
Period of Performance from Government funding shall be allocated to finance the
non-Federal share of the Project (including the amounts described in Section
8.1) in accordance with 32 CFR §34.14(d)(2). As contemplated by 32 CFR
§34.14(b)(2), Recipient will have no obligation to the Government for program
income generated after the end of the Period of Performance, and no recover of
funds is contemplated under 32 CFR §37.580.

 

7.Purchasing & Title

 

7.1        Title to Property Acquired under Agreement. Title to real property,
equipment, and supplies or intangible property that are acquired by the
Recipient (whether by purchase, construction or fabrication, development, or
otherwise) with Government funding vests in the Recipient conditionally as
described at 32 CFR 37.685.

 

7.2               Disposition. Any Federal interest in the real property or
equipment remaining after the term will be addressed at the time of property
disposition. Disposition will be in accordance with 32 CFR 34.21.

 

7.3              Purchasing System. If the Recipient currently performs under
DoD assistance instruments subject to the purchasing standards in 32 CFR 34.31,
then that Part applies. Otherwise, the Recipient may use the existing purchasing
systems, as long as applicable requirements are flowed down (37.705).

 

   

 

 

8.Cost Sharing

 

8.1       To the maximum extent practicable, the recipient must provide at least
[half] of the costs of the project, in accordance with §37.215. Total value of
the TIA means the total amount of costs that are currently expected to be
charged to the award over its life, which includes amounts for the Federal share
and any non-Federal cost sharing or matching required under the award; and any
options, even if not yet exercised, for which the costs have been established in
the award.

 

8.2         The Government funding is estimated to represent approximately [50%]
of the overall amount necessary to accomplish the scope of work cited in the
proposal (inclusive of all proposal revisions and appendices). The Recipient
agrees to provide the resources in the manner shown in their proposal.
Recipient's cost sharing contribution will occur within the term of the
agreement but may not coincide with the Government's expenditure payments.

 

8.3         Failure of either Party to provide its respective total contribution
may result in a unilateral modification to this Agreement by the AO to reflect
proportional reduction in funding for the other Party.

 

9.Government Preference

 

[9.1       Pricing. For a period of three (3) years following construction,
installation and startup of commercial production for VanishPoint 1 mL,
VanishPoint 3 mL syringes and EasyPoint needles made by Recipient on machines
funded by the U.S. Government ("Products") Recipient agrees not to knowingly
offer or sell such Products to any other U.S. purchaser for a unit price less
than that offered to the U.S. Government by Recipient with the exception of
sales under contractual price agreements executed prior to the effective date of
this Agreement. In the event that Recipient, without prior written agreement by
the Agreements Officer, makes a material sale of Products to another U.S.
purchaser at a unit price lower than that offered by Recipient to the U.S.
Government, Recipient shall promptly notify the Agreements Officer of the lower
unit price of Products sold. Recipient shall also promptly apply the difference
in unit price against the unit price quoted to the U.S. Government for Products
then on order or subsequently ordered from Recipient within the three-year
period. For a period of 10 years following construction, installation and
startup of commercial production for VanishPoint 1 mL, VanishPoint 3 mL syringes
and EasyPoint needles should any other public health emergency be declared, the
aforementioned preferred pricing shall be in effect for up to three (3) years
upon declaration of public health emergency.]

 

9.2       Precedence. Recipient agrees that upon Presidential Declaration of a
Public Health Emergency, that Government orders will be provided precedence for
completion on machines funded by the U.S. Government over and above any other
orders. This requirement applies regardless of a DO or DX rating under the
Defense Production Act.

 

9.3       Maintenance of equipment and availability of capacity. Recipient
agrees that for a period of 10 years following the commissioning of equipment
funded by this Agreement, that it shall maintain the equipment in such a way as
to ensure that, should the rights established under 9.1 and 9.2 be in effect,
there is capacity equal to that which was available at time of commissioning.
Further, the Recipient agrees that should the equipment funded by this agreement
be unavailable during a period in which the rights under 9.l and 9.2 are in
effect, the Recipient will make available to the Government equivalent capacity
from equipment not funded under this agreement.

 

9.4.      Inspection of equipment. The Recipient grants the Government the right
to inspect at any time, upon provision of reasonable advance notice, the
equipment funded by this agreement. This right shall be in effect for l 0 years
following commissioning of the equipment.

 



   

 

 

10.Records Retention & Government Access

 

The DoD, Comptroller General of the United States, or any of their duly
authorized representatives, have the right of timely and unrestricted access to
any books, documents, papers, or other records of the Recipient that are
pertinent solely to the Recipient's technical performance under this Agreement,
in order to make examinations, excerpts, transcripts and copies of such
documents. This right also includes timely and reasonable access to the
Recipient's personnel for the purpose of interview and discussion related to
such records. Such access shall be performed during business hours on business
days upon written notice and shall be subject to the security requirements of
the audited Party to the extent such security requirements do not conflict with
the rights of access otherwise granted by this paragraph. The rights of access
in this paragraph shall last as long as records are retained. The rights of
access in this paragraph do not extend to the Recipient's financial records.

 

11.Intellectual Property & Patent Rights

 

11.1           Background IP and Materials. The Recipient and the Government
each retain any intellectual property (IP) rights to their own materials, data,
technology, information, documents, or know-how – or potential rights, such as
issued patents, patent applications, invention disclosures, or other written
documentation – that exist prior to execution of this Agreement or are developed
outside the scope of this Agreement (Background IP).

 

11.2           Authorization and Consent for Non-commercial Products. The
Government authorizes and consents to all use and manufacture, in performance of
this Agreement, of any invention described in and covered by a United States
patent, except for deliverables under this Agreement that are commercially
available to the public by the Recipient.

 

11.3           Ownership. Ownership of any invention, regardless of whether it
is not patentable, held as a trade secret or is patentable under U.S. patent law
that is conceived or first reduced to practice under this Agreement will follow
inventorship in accordance with U.S. patent law. The Parties represent and
warrant that each inventor will assign his or her rights in any such inventions
to his or her employing organization.

 

11.4           Patent Applications. Irrespective of any Disclosure of
Information clauses in this Agreement the Parties will respectively have the
option to file a patent application claiming any Invention made solely by their
respective employees. The Parties will consult with each other regarding the
options for filing a patent application claiming a joint Invention. Within two
(2) months of being notified of the discovery of an invention or filing a patent
application covering an Invention, each Party will provide notice of such
discovery or filing to the other Party. The Parties will reasonably cooperate
with each other in the preparation, filing, and prosecution of any patent
application claiming an Invention. Any Party filing a patent application will
bear expenses associated with filing and prosecuting the application, as well as
maintaining any patents that issue from the application, unless otherwise agreed
by the Parties.

 

11.5           Licenses. Upon the Recipient's request, the Government agrees to
enter into good faith negotiations regarding a non-exclusive commercialization
license covering the Government's interest in any Invention made in whole or in
part by a Government employee. Any Invention made by a Recipient employee is
subject to a nonexclusive, nontransferable, irrevocable, paid-up license for the
Government to practice and have practiced the Invention.

 

11.6           Executive Order No. 9424 of 18 February 1944 requires all
executive Departments and agencies of the Government to forward through
appropriate channels to the Commissioner of Patents and Trademarks, for
recording, all Government interests in patents or applications for patents.
Should any of these provisions be inconsistent with the Bayh-Dole Act, the
statute takes precedence.

 



   

 

 

12.Data Rights

 

12.1           All data generated in connection with the performance of the
studies under this Agreement, or that arises out of the use of any materials or
enabling technology provided or used by the Recipient in the performance of this
Agreement, other materials or confidential information, whether conducted by the
Government or the Recipient (collectively, the "Study Data"), shall be owned by
the Recipient. The Government shall have the right to use, modify, reproduce,
release, perform, display, or disclose data first produced in the performance of
this Agreement within the Government and otherwise including use for Government
procurement of the items covered by the data. The Government may, under a
separate agreement or by modification to this agreement, obtain any rights to
use or disclose the material or data to the extent that such material or data
was produced outside the scope of the Agreement. Notwithstanding the above, as a
result of this Agreement, the Government shall obtain “Unlimited rights,” as
that term is defined in DFARS 252.227-7013(a)(16) in any data generated under
this agreement.

 

12.2       Marking of Data: The Recipient is responsible for affixing
appropriate markings indicating the rights of the Recipient on all data and
technical data delivered under this Agreement. Any rights that the Awardee or
the Government may have in data delivered under this Agreement, whether arising
under this Agreement or otherwise, will not be affected by Awardee's failure to
mark data pursuant to this Article. Any distribution markings shall be
established by the GPM and incorporated prior to distribution.

 

12.3         Any Software (as that term is defined in DFARS 252.227-7014)
developed under this agreement shall be owned by the Recipient subject to
"Unlimited Rights" (as that term is defined in DFARS 252.227-7014) held by the
Government. The Recipient shall deliver source and object code for each instance
of Software developed under the agreement in accordance with the requirements of
the other deliverables under this Agreement. Use of any open source code in any
Software required to be delivered to the Government shall be subject to approval
of the Government.

 

12.4        Any Technica1 Data and Software (each term as defined under DFARS
252.227-7013) which shall be delivered under this agreement with less than
unlimited rights shall be identified in reasonable specificity and particular
rights granted (Government Purpose, Limited or Restricted (all as defined in
DFARS 252.227-7013)) prior to entering into the agreement. All other Technical
Data and Software developed under funding of this agreement shall be delivered
with unlimited rights as provided for within this Article.

 

13.U.S. Food and Drug Administration (FDA) Regulatory Compliance

 

13.1       Good Manufacturing Practices (GMP) Compliance. To the extent required
under the Federal Food, Drug, and Cosmetic Act, the Recipient will ensure that
the manufacturing capability established under this Agreement complies with
current good manufacturing practices (cGMPs) under 21 CFR 210 and 211. The
Recipient will notify the Government of any written cGMP inspection findings
from the FDA pertinent to the manufacturing capability established under this
Agreement.

 

13.2       FDA Communications. The Recipient will provide the Government with
summaries of any Recipient formal meetings with the FDA and future
correspondence between Recipient and the FDA regarding the manufacturing
contemplated under this Agreement and ensure that Government representatives are
invited to participate in any Recipient formal meetings with the FDA regarding
topics that are material to Recipient's compliance with the terms of this
Agreement.

 

   

 

 

14.Termination

 

Termination and Enforcement procedures are in accordance with 32 CFR §34.51
through §34.52.

 

15.Disputes

 

For any disagreement, claim, or dispute arising under this Agreement, the
parties shall communicate with one another in good faith and in a timely and
cooperative manner. Whenever disputes, disagreements, or misunderstandings
arise, the parties shall attempt to resolve the issue by discussion and mutual
agreement as soon as practicable. Failing resolution by mutual agreement, the
aggrieved party shall request a resolution in writing from the AO. The AO will
review the matter and render a decision in writing. Any such decision is final
and binding. In the event of a decision, within 60-calendar days of the referral
for review (or such other period as agreed upon by the parties), either party
may pursue any right or remedy provided by law in a court of competent
jurisdiction as authorized by 28 U.S.C. 1491. Alternately, the parties may agree
to explore and establish any Alternate Disputes Resolution procedure to resolve
this dispute

 

16.Reports & Distributions

 

16.1           Monthly Progress Reports. Submitted monthly no later than the
10th of the month. Recipient format acceptable. Electronic submission acceptable
in MS Office or PDF format. Financial information shall be MS Excel format.
Monthly reports shall NOT be marked proprietary and shall have Distribution
Statement C (U.S. Government and their contractors). Each monthly report shall,
at a minimum, contain the following:

 

a.Summary of monthly progress for the Recipient’s facilities/capabilities
associated with this effort;

b.Summary of progress towards established milestones for each
facility/capability;

c.Identification of any milestone that is slipping or missed, and discussion of
path forward to bring milestone back to schedule, and impact on other
milestones;

d.Summary of risks, discussion of potential impacts and efforts to mitigate;

e.Summary of overall schedule and changes from previous month;

f.Financial summary of Recipient costs incurred by month to date, vouchers
submitted, and Government payments made.

 

16.2     Quarterly-In-Process Reviews. Scheduled as needed, generally not more
frequently than quarterly, at the Recipient's facilities. Duration: eight (8)
hours max. Face-to-face review of previous quarter’s activities. Informative in
nature to keep BARDA apprised of project progress and to discuss issues that may
require joint resolution, such as milestone changes, political impacts on
objectives, schedule, funding.

 

16.3     Annual Financial Status Report. (37.880)

 

16.4     Final Report. Final Report shall not be marked proprietary, and shall
have Distribution Statement C. Final report summarizing stated objectives and
the progress that was achieved in meeting those objectives; summary of risks
incurred, impacts and mitigation; quantitative discussion of needle & syringe
production throughput improvements achieved; financial summary of project;
schedule summary for project, comparing original schedule to final schedule;
recommendations for path forward as applicable.

 



   

 

 

17.Modification of the Agreement

 

17.1       Limitation. In no event shall any understanding or agreement,
modification, change order, or other matter in deviation from the terms of this
agreement between the Recipient and a person other than the AO be effective or
binding upon the Government. All such actions must be formalized by a proper
contractual document executed by the AO. The only method by which this Agreement
can be modified is by a formal, written modification signed by the AO. No other
communications, whether oral or in writing, shall modify this Agreement.

 

17.2       Recommendation. Modifications to this Agreement may be proposed by
either Party. Recipient recommendations for any modifications to this Agreement,
including justifications to support any changes to the proposal (inclusive of
proposal revisions, proposal appendices, and the collaboration plan), as
incorporated by reference, shall be submitted in writing to the Government PM
with a copy to the AO. The Recipient shall detail the technical, chronological,
and financial impact of the proposed modification to the program. Changes are
effective only after this Agreement has been modified. The AO is responsible for
the review and verification of any recommendations.

 

17.3       Unilateral or Minor. The AO may unilaterally issue administrative
Agreement modifications (e.g., changes in the paying office or appropriation
data, or changes to Government personnel identified in this Agreement, etc.).
All other modifications shall be the result of bilateral agreement of the
Parties. The Government may make minor or administrative Agreement modifications
unilaterally.

 

18.Miscellaneous

 

18.1       Security. The Recipient shall not develop and/or handle classified
information in the performance of this Agreement. No DD254 is currently required
for this Agreement.

 

18.2       Entire Agreement. This Agreement, inclusive of the proposal, proposal
revision, proposal appendices, and collaboration plan(s), constitutes the entire
Agreement between the Parties concerning the subject matter hereof and
supersedes any prior understandings or written or oral Agreement relative to
said matter. In the event of a conflict between the terms of this Agreement, the
terms of this Agreement shall govern.

 

18.3       Waiver of Rights. Any waiver of any requirement contained in this
Agreement shall be by mutual agreement of the Parties hereto. Any waiver shall
be reduced to a signed writing and a copy of the waiver shall be provided to
each Party. Failure to insist upon strict performance of any of the terms and
conditions hereof, or failure or delay to exercise any rights provided herein or
by law, shall not be deemed a waiver of any rights of any Party hereto.

 

18.4       Liability. No Party to this Agreement shall be liable to the other
Party for any property consumed, damaged, or destroyed in the performance of
this Agreement, unless it is due to the negligence or willful misconduct of the
Party or an employee or agent of the Party. In no event shall either Party be
liable for special, incidental, or consequential damages arising from or
connected with this Agreement.

 

18.5       Non-Assignment. This Agreement may not be assigned by any Party
except by operation of law resulting from the merger of a Party into or with
another corporate entity.

 

18.6       Severability. If any clause, provision or section of this Agreement
shall be held illegal or invalid by any court, the invalidity of such clause,
provision, or section shall not affect any of the remaining clauses, provisions,
or sections herein, and this Agreement shall be construed and enforced as if
such illegal or invalid clause, provision, or section had not been contained
herein.

 

18.7       Force Majeure. Neither Party shall be in breach of this Agreement for
any failure of

 



   

 

 

performance caused by any event beyond its reasonable control and not caused by
the fault or negligence of that Party. If such a force majeure event occurs, the
Party unable to perform shall promptly notify the other Party and shall in good
faith maintain such partial performance as is reasonably possible and shall
resume full performance as soon as is reasonably possible.



 

18.8Foreign Access to Technology & Domestic Manufacturing.

 

18.8.1      Activities Abroad. The Recipient shall assure that project
activities carried on outside the United States are coordinated as necessary
with appropriate Government authorities and that appropriate licenses, permits,
or approvals are obtained prior to undertaking proposed activities. The awarding
agency does not assume responsibility for Recipient compliance with the laws and
regulations of the country in which the activities are to be conducted.

 

18.8.2      Export. The Parties understand that information and materials
provided pursuant to or resulting from this Agreement may be export controlled,
sensitive, for official use only, or otherwise protected by law, executive
order, or regulation. The Recipient is responsible for compliance with all
applicable laws and regulations. Nothing in this Agreement shall be construed to
permit any disclosure in violation of those restrictions.

 

18.8.3    Exclusive right to use or sell the technology in the United States
must, unless the Government grants a waiver, require that products embodying the
technology or produced through the use of the technology will be manufactured
substantially in the United States (37.875).

 

18.9       Publicity. During the term of this Agreement, each Party will obtain
the consent of the other Parties and the Government Program Manager before
making any press releases or public statement pertaining to the Program or to
this Agreement. This consent will not be unreasonably withheld. In addition,
each Party will provide the other Parties 60-days in which to review and comment
on proposed scholarly publications or presentations. The publishing Party shall
take into account any comments received, and shall remove any other Party's
Confidential Information that appears in the publication.

 

 

IN WITNESS WHEREOF, each Party has executed this Agreement by signature of its
authorized representative.

 

SIGNATURES:

 

Recipient   Government             [/s/ Thomas J. Shaw]   [/s/John Conlin]
Signature   Signature       [THOMAS J. SHAW]   [John Conlin] Printed Name  
Printed Name       [CEO]   Agreements Officer Title   Title       7/1/2020    
Date   Date

 



   

 